third party communication date of communication month dd yyyy cca_2014050816270901 id uilc number release date from sent thursday may pm to cc bcc subject re marital trust- tefra i have coordinated with ----- for years in which the deceased was alive and issued a k-1 tefra would not apply to this otherwise small_partnership for years in which a k- was issued to a marital trust as the owner and not to the estate of the deceased tefra would apply you should confirm that the marital trust is a separate_entity under state law and not just a reference to the deceased partner’s estate
